EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Joseph Geller (Reg. # 48,144) on 07/12/2022.
With respect to the claims filed 07/05/2022, the application has been amended as follows:
Please amend line 4 of claim 1 to instead recite: --of said control rod, an exhaust valve system comprising a center exhaust--.
Please cancel claim 4.
Please cancel claim 6.
Please amend line 1 of claim 14 to instead recite: --An adjustable exhaust port 2-stroke motorcycle engine comprising a--.
Please amend line 5 of claim 14 to instead recite: --an exhaust valve system comprising a center exhaust valve controllably linked to said control rod, and--.
Please amend lines 26-27 of claim 14 to instead recite: --wherein an initial rotation of said control rod causes said center exhaust valve to--.
Please amend line 4 of claim 19 to instead recite: --of said control rod, an exhaust valve system comprising a center exhaust valve controllably linked--.
Please amend line 1 of claim 20 to instead recite: --An adjustable exhaust port 2-stroke motorcycle engine comprising:--.
Please amend lines 5-6 of claim 20 to instead recite: --a first side and second side of a split center valve controllably linked to said control rod, or--.
Please amend lines 7-8 of claim 20 to instead recite: --a left exhaust valve and a right exhaust valve controllably linked to said control rod; and --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747